Name: Commission Regulation (EEC) No 635/90 of 15 March 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 3 . 90 Official Journal of the European Communities No L 69/51 COMMISSION REGULATION (EEC) No 635/90 of 15 March 1990 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (l), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 448/90 0, Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 ( ®), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 588/90 Q ; Whereas, in the absence of the target price for the 1990/91 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the latest proposals from the Commission to the Council on price and abatement ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the indicative prices and where appropriate, the effects of the applica ­ tion of the system of maximum guaranteed quantities of the 1990/91 marketing year are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 588/90 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto. 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (9) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (10) for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, and rape seed will be confirmed or replaced as from 16 March 1990 to take into account the target price, and where appropriate, the effects for the 1990/91 marketing year of the application of the system of maximum guaran ­ teed quantities for colza and rape seed for this marketing year. Article 2 This Regulation shall enter into force on 1 6 March 1 990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 280, 29 . 9 . 1989, p. 2. 0 OJ No L 164, 24 . 6. 1985, p. 11 . (4) OJ No L 47, 23 . 2. 1990, p. 8 . 0 OJ No L 167, 25 . 7. 1972, p. 9 . (*) OJ No L 197, 26. 7. 1988, p. 10 . 0 OJ No L 59, 8 . 3 . 1990, p. 39 . (8) OJ No L 266, 28 . 9 . 1983, p. 1 . O OJ No L 53, 1 . 3 . 1986, p . 47. ( 10) OJ No L 183, 3 . 7. 1987, p . 18 . No L 69/52 Official Journal of the European Communities 16 . 3 . 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period I 3 4 5 6 7 (') 8 (') 1 . Gross aids (ECU) :  Spain 1,170 1,170 1,170 1,170 1,770 1,770  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 25,909 25,987 25,844 23,081 21,500 21,500 2. Final aids : \ (a) Seed harvested and processed in : II  Federal Republic of Germany I ||||\ (DM) 61,44 61,63 61,30 54,88 51,14 51,34  Netherlands (Fl) 68,34 68,55 68,17 60,88 56,71 56,94  BLEU (Bfrs/Lfrs) 1 251,07 1 254,83 1 247,93 1 114,51 1 038,17 1 038,17  France (FF) 197,40 197,98 196,82 175,12 162,97 162,97  Denmark (Dkr) 231,37 232,07 230,79 206,11 192,00 191,79  Ireland ( £ Irl) 21,971 22,035 21,906 19,491 18,139 18,139  United Kingdom ( £) 16,408 16,440 16,264 13,890 13,001 12,891  Italy (Lit) 43 361 43 485 43 222 38 382 37 066 36 958  Greece (Dr) 4 581,83 4 591,88 4 523,40 3 874,39 4 234,12 4 137,05 (b) Seed harvested in Spain and processed ;  in Spain (Pta) 178,89 178,89 178,89 178,89 270,63 270,63  in another Member State (Pta) 3 668,47 3 680,87 3 656,69 3 232,91 3 082,52 3 058,63 (c) Seed harvested in Portugal and Illi ||I processed : II|| ||Il  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 5 388,55 5 403,29 5 361,61 4 773,47 4 660,09 4 596,50 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate, the effects of the application of the system of maximum guaranteed quantities . 16. 3 . 90 Official Journal of the European Communities No L 69 /53 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 3 4 5 6 7 0 8 (') 1 . Gross aids (ECU) :  Spain 3,670 3,670 3,670 3,670 4,270 4,270  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 28,409 28,487 28,344 25,581 24,000 24,000 2 . Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 67,34 67,53 67,20 60,78 57,04 57,25  Netherlands (Fl) 74,94 75,14 74,77 67,48 63,31 63,53  BLEU (Bfrs/Lfrs) 1 371,78 1 375,55 1 368,65 1 235,23 1 158,89 1 158,89  France (FF) 216,65 217,22 216,06 194,37 182,22 182,22  Denmark (Dkr) 253,69 254,39 253,11 228,44 214,32 214,12  Ireland ( £ Irl) 24,113 24,177 24,048 21,633 20,281 20,281  United Kingdom ( £) 18,168 18,201 18,025 15,651 14,776 14,666  Italy (Lit) 47 611 47 735 47 472 42 632 41 406 41 298  Greece (Dr) 5 061,77 5 071,82 5 003,33 4 354,33 4 757,90 4 660,83 (b) Seed harvested in Spain and processed :  in Spain (Pta) 561,13 561,13 561,13 561,13 652,87 652,87  in another Member State (Pta) 4 050,71 4 063,11 4 038,93 3 615,15 3 464,76 3 440,87 (c) Seed harvested in Portugal and li processed : \ \  in Portugal (Esc) 499,40 499,40 499,40 499,40 512,33 512,33  in another Member State (Esc) 5 887,95 5 902,70 5 861,01 5 272,88 5 172,42 5 108,83 (') Subject in the case of advance fixing for the 1990/91 marketing year to the adoption of prices and measures and where appropriate , the effects of the application of the system of maximum guaranteed quantities. No L 69/54 Official Journal of the European Communities 16. 3 . 90 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 6,890 0,000 35,462 6,890 0,000 35,459 6,890 0,000 35,176 6,890 0,000 35,176 6,890 0,000 32,697 2. Final aids : \ (a) Seed harvested and processed in (l) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 84,00 93,54 1 712,35 270,89 316,68 30,149 23,086 59 582 6 405,10 84,00 93,54 1 712,21 270,82 316,65 30,142 23,043 59 562 6 395,83 83,34 92,79 1 698,54 268,55 314,12 29,890 22,743 59 051 6 293,52 83,39 92,79 1 698,54 268,55 314,12 29,890 22,708 59 051 6 266,54 77,59 86,25 1 578,84 249,09 291,99 27,723 20,608 54 709 5 707,32 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 053,45 4 431,57 1 053,45 4 431,95 1 053,45 4 386,59 1 053,45 4 378,76 1 053,45 4 004,99 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 7 908,82 7 735,96 0,00 7 906,69 7 733,87 0,00 7 834,18 7 662,95 0,00 7 816,85 7 646,00 0,00 7 292,50 7 133,11 3 . Compensatory aids :  in Spain (Pta) 4 402,50 4 402,88 4 357,92 4 350,10 3 976,32 4. Special aid :  in Portugal (Esc) 7 735,96 7 733,87 7 662,95 7 646,00 7 133,11 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be -multiplied by 1 ,0223450 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 5th period 8 DM 2,039680 2,035060 2,031060 2,026880 2,026880 2,016250 Fl 2,296380 2,292570 2,288780 2,284910 2,284910 2,273160 Bfrs/Lfrs 42,398300 42,384600 42,369200 42,345600 42,345600 42,279700 FF 6,897550 6,895750 6,894460 6,894060 6,894060 6,887140 Dkr 7,821580 7,833770 7,840010 7,848310 7,848310 7,871670 £Irl 0,766311 0,766242 0,766682 0,766821 0,766821 0,768927 £ 0,736518 0,739422 0,741803 0,744317 0,744317 0,751266 Lit 1 505,72 1 508,06 1 510,38 1 512,46 1 512,46 1 518,96 Dr 193,20400 194,17600 196,33800 198,21400 198,21400 203,65600 Esc 180,08000 180,89700 181,71900 182,81000 182,81000 186,24500 Pta 131,07000 131,55700 131,93400 132,37100 132,37100 133,60100